Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Election/Restrictions
1.	Applicant's election of Group II, claims 2-10, with traverse, filed November 2, 2020 is acknowledged and has been entered.  However, upon further consideration, Group I which includes claim 1 is being rejoined with Group II for prosecution on the merits.  Accordingly, claims 1-10 are pending and are under examination. 

Specification
2.	A reference to the prior application ASN 15/441,455, filed February 24, 2017, has been inserted in the first sentence of the specification of this application or in an application data sheet (37 CFR 1.76), under 35 U.S.C. 119(e), 120, 121, or 365(c).  See 37 CFR 1.78(a).  However, the current status of parent ASN 15/441,455, i.e. US Patent Number, pending, abandoned, is missing.

Information Disclosure Statement
3.	The listing of references in the specification at pages 3-5 is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be 

Claim Objections
4.	Claim 1 is objected to in reciting, “raised against and HbC immunogen.”  It should recite, “raised against an HbC immunogen.”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19 and 20 of U.S. Patent No. 8,603,828. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions recite 1) a monoclonal antibody that is raised against HbC immunogen having SEQ ID NO: 27 and specifically binds to hemoglobin variant and glycated HbC minimal epitope SEQ ID NO: 1, and 2) a monoclonal antibody that is raised against HbS immunogen having SEQ ID NO: 26 and specifically binds to hemoglobin variant and glycated HbS minimal epitope SEQ ID NO: 3.
	
s 3-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,888,488. Although the claims at issue are not identical, they are not patentably distinct from each other because 
because both inventions recite an immunoassay reagent composition comprising 1) a monoclonal antibody that is raised against HbC immunogen having SEQ ID NO: 27 and specifically binds to hemoglobin variant and glycated HbC minimal epitope SEQ ID NO: 1, and 2) a monoclonal antibody that is raised against HbS immunogen having SEQ ID NO: 26 and specifically binds to hemoglobin variant and glycated HbS minimal epitope SEQ ID NO: 3.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 
7.	Claims 1-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Petrotchenko et al. (US 2012/0107859) in view of Schultz (Utilization of Monoclonal-Antibody-Based Assay (HemoCard TM) in Screening for and Differentiating Between Genotypes of Sickle Cell Disease and Other Hemoglobinopathies. Journal of Clinical Laboratory Analysis 9: 366-374 (19995))- IDS.
Petrotchenko et al. teach methods of detecting blood disorders such diabetes and sickle cell anemia involving hemoglobin variants including glycated or glycosylated hemoglobin (Abstract; [0003, 0004, 0008]).  Petrotchenko et al. identified and isolated hemoglobin peptide variants (mutations) including HbC peptide (i.e. immunogen): H2N-VHLTPKEKSAVTALW-C-CONH2 having SEQ ID NO: 27 (SEQ ID NO: 5) (Example 14; Example 16; [0066, 0068]) and HbS peptide (i.e. immunogen): H2N-VHLTPVEKSAVTALW-C-CONH2 having SEQ ID NO: 26 (SEQ ID NO: 1) (Example 12; Example 16; [0064, 0068]).
With respect to the recitation of “monoclonal antibody that selectively binds to hemoglobin variant HbC and glycated HbC” specifically to HbC minimal epitope 4TPKEKSAVT12 (SEQ ID NO: 1) raised against SEQ ID NO: 27 and “monoclonal antibody that selectively binds to hemoglobin variant HbS and glycated HbS” specifically to HbS minimal epitope 3LTPVEKSAVT12 (SEQ ID NO: 3) raised against SEQ ID NO: 26; Applicant admits, by way of disclosure in paragraphs [0060, 0083-0085] and Table 2, that generation of polyclonal antibodies (Harlow and Lane) and monoclonal antibodies (Kohler and Milstein) as recited in claims 1-3 against the well-characterized 
Schultz teaches that monoclonal antibodies that selectively bind to HbC, HbS, HbD, and HbE are well known for use in differential detection of hemoglobin variants and raised against their corresponding HbC, HbS, HbD, and HbE immunogens.  Schultz teaches an immunoassay reagent composition comprising monoclonal antibodies that selectively bind to HbC, HbS, HbD, and HbE in order to differentiate between the different genotype of diseases and hemoglobinopathies (Abstract; p. 367, col. 1).
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to generate monoclonal antibodies as taught by Schultz using the HbC peptide having SEQ ID NO: 27 and HbS peptide having SEQ ID NO: 26 taught by Petrotchenko given the knowledge taught by Kohler & Milstein in generating and raising monoclonal antibodies which selectively bind epitopes on the immunogenic peptides because generation of monoclonal antibodies raised against well-characterized hemoglobin immunogens as taught by Petrotchenko is well-known and conventionally used in the prior art.

8.	Claims 5-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Petrotchenko et al. (US 2012/0107859) in view of Schultz (Journal of Clinical Laboratory Analysis 9: 366-374 (19995)) and in further view of  Kumar et al. (US Patent 5,922,854) and Alam et al. (US 2008/0108144).

Kumar et al. teach preparing, purifying, and identifying hemoglobins including hemoglobin peptide HbD (i.e. immunogen): H2N-CYG-VLAHHFGKQFTPPVQAA-CONH2 having SEQ ID NO: 33 (SEQ ID NO: 23) (Abstract; cols. 15, 16; Figure 39).
Alam et al. teach preparing and identifying hemoglobins including hemoglobin peptide HbE (i.e. immunogen): H2N-CYG-VTALWGKVNVDEVGGK-CONH2 having SEQ ID NO: 29 in Example 5.  Alam et al. further teach preparing and identifying hemoglobin peptide having SEQ ID NO: 17 shown in Example 8 at Table 33, having 9 amino acids and including specifically the hemoglobin beta chain peptide minimal epitope "VTALW."
With respect to the recitation of “monoclonal antibody that selectively binds to hemoglobin variant HbD and glycated HbD” raised against SEQ ID NO: 33, “monoclonal antibody that selectively binds to hemoglobin variant HbE and glycated HbE” raised against SEQ ID NO: 29, and monoclonal antibody that selectively binds to minimal epitope SEQ ID NO: 17 of hemoglobin beta chain SEQ ID NO: 29; Applicant admits, by way of disclosure in paragraphs [0060, 0083-0085] and Table 2, that generation of polyclonal antibodies (Harlow and Lane) and monoclonal antibodies (Kohler and Milstein) as recited in claims 5-10 against the well-characterized peptides or immunogens as set forth by Kumar et al. and Alam et al. is conventional and well-known in the art.     


9.	No claims are allowed. 

Remarks
10.	Prior art made of record are not relied upon but considered pertinent to the applicants' disclosure:
	Chapoteau et al. (US Patent 8,715,942) teach antibodies and method for detecting glycated hemoglobin in human blood sample which are not affected by 11VTAL15 (i.e. SEQ ID NO. 17) of SEQ ID NO. 23 (col. 3, lines 19-40; col. 4, lines 9-17; col. 5, lines 44-67).  Accordingly, Chapoteau et al. is deemed to anticipate the claimed invention.
Turner et al. (8,658,396) teach screening methods for detecting and analyzing variant peptides including hemoglobin variants using mass spectrometry (MS) (Abstract).  Hemoglobin variants include variant and/or glycated HbD having HbD minimal epitope QFTPP (SEQ ID NO. 8).  Hemoglobin variants also include variant and/or glycated HbE having HbE minimal epitope EVGGK (SEQ ID NO. 6) or DEVGGK (SEQ ID NO. 7) (col. 9, lines 34-67; cols. 16-17).
Fitzpatrick et al. (US 7,147,858) teach generating high affinity antibodies to a glycated protein using an immunogen which is composed of a glycated peptide sequence which is the target epitope (Abstract).  Fitzpatrick et al. teach that Hgb β chain immunogen comprising SEQ ID NO. 23 is known and that generating monoclonal antibodies therefrom that selectively bind to a Hgb β chain minimal epitope 11VTAL15 (SEQ ID NO. 17) is a conventional and well-known process (col. 4, line 56 to col. 5, line 2; col. 8, lines 44-64).
Ghosh et al. (US 2004/0101874) teach mitochondrial target polypeptides involved in diabetes mellitus including amino acid SEQ ID No. 29 (SEQ ID No. 1136) [0012, 0015].  Ghosh et al. teach using antibodies specific for the polypeptide to isolate and identify the presence of the peptide.  According to Ghosh et al., generation and 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAILENE R. GABEL whose telephone number is (571)272-0820.  The examiner can normally be reached on Monday, Tuesday, and Thursday 5:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L. Nguyen can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/GAILENE GABEL/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



March 12, 2021